Judgment modified by awarding to the executors of Thomas Patten, deceased, only the amount demanded by them in their supplemental answer, to wit, $5,000, with interest on $3,500 from October 9, 1887, to March 22, 1901; on $1,500 from August 23, 1888, to the date of the referee's report; and on $2,500 from August 10, 1887, to August 23, 1888, and by inserting in said judgment the amount of such principal and interest in lieu of the amount found by Referee Townley, and interest thereon. And the judgment as thus modified is in all things affirmed, without costs as between the executors of Thomas Patten, deceased, and the Twelfth Ward Bank, but with costs to the mayor, etc., of the city of New York.
PARKER, Ch. J., GRAY, O'BRIEN, HAIGHT, MARTIN, VANN and CULLEN, JJ., concur.
Judgment accordingly.